DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections, MAINTAINED and NEW
The objection to claim 13 is maintained.  Claims must begin with a capital letter and end with a period (page 33, after the structure).  Periods may not be used elsewhere in the claims except for abbreviations.  MPEP 608.01(m).  

Claim 9 is objected to because of the following informalities: the claim does not terminate with a period (page 23).  Appropriate correction is required.  
Claim 14 is objected to because of the following informalities: the claim does not terminate with a period (page 42).  Appropriate correction is required.  

Inventor’s assistance is respectfully requested in correcting any other minor grammatical and/or spelling errors which may be present in the claim set.  

112 Rejections Withdrawn
The rejection of claims 1-4, 7-9, 11 and 16 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment clarifies the claims as appropriate.  

The rejection of claim 15 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment clarifies the claim as appropriate.  
The rejection of claim 16 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  Inventor’s arguments have been carefully considered and are persuasive.  The examiner is now in agreement with inventor that the chemical oxidizing agents of claim 16 are distinct from the oxidation bases of claim 15 (the claim from which claim 16 immediately depends).  
The rejection of the remaining claims under 35 USC 12(b) or 35 USC 112 (pre-AIA ), second paragraph (indefinite from indefinite), is withdrawn.  The rejection is moot.  

Claim Rejections - 35 USC § 112, MAINTAINED
The following is a quotation of 35 U.S.C. 112(b):

(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The phrase "such as" (page 26, line 1) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
Claim 13 also remains rejected because it is drawn to a Markush set of compounds (“A compound of formula (I)…”) but is dependent upon method claim 1 (“A process for dying keratin fibers…”) which teaches a related Markush set of compounds utilized in the method.  However, it is unclear how dependent compound claim 13 is intended by inventor to further limit the method of claim 1 - as is required for a dependent claim.  (The Markush set of compounds of formula (I) of claim 1 is not the Markush set of compounds of formula (I) of claim 13.)  
The examiner respectfully suggests that claim 13 be rewritten as an independent compound claim.  For purposes of this Office Action, claim 13 has been treated as a compound claim (i.e. not a method claim as its dependency would suggest) and as drawn to the Markush set of compounds of formula (I) of claim 13 (not claim 1).  
Finally, claim 13 is rejected because it is unclear how an alkenyl moiety can be a C1 moiety (“…a liner or branched C1-C14 alkyl or alkenyl group…” (page 25, line 4).  An alkenyl group must be at least C2.  
Clarification on all points is in order.  

Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989).

102 Rejections Withdrawn
The rejection of claim 13, in so far as it read on the species defined in the previous Office Action, under 35 USC 102(a)(1), outlined in the previous Office Action, is withdrawn.  As inventor correctly points out, the species is excluded by a proviso (R11, R12 and R13 cannot simultaneously be H) in the definition of formula (I) of claim 13.  The examiner regrets the error.  

Markush Search
The 102 rejection having been withdrawn, the search was expanded as called for under Markush examination practice, a compound-by-compound search.  This resulted in all remaining subject matter being searched.  A rejection follows.  

Claim Rejections - 35 USC § 102, NEW
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Scientia Pharmaceutica (1989), 57(1), pp. 7-20.  
The reference teaches inventor’s compound of formula (I) of claim 13 when R1=R2=R3=R4=R5=R6=R7=R8=R10=H; and A=-C(R12)(R13)-R11 where R12=R13=H and R11 forms with R9, the nitrogen atom which bears R9 and the carbons which bear 
-N(R9)(R10) and R11, a 6-membered noncationic heterocycle (page 8, Scheme 1, compound 1). 
The examiner notes for clarity of the record that this compound is not excluded by the proviso “…it being understood that if R10, R12 and R13 denote a hydrogen atom, R9 and R11 cannot constitute a divalent radical -(CH2)3-…”.  In the prior art compound, R9 and R11 constitute a -(CH2)2- divalent radical - because it would appear that only by counting the C of the -C(R12)(R13)-R11 moiety as a part of the R9/R11 moiety (which it is not) could it be understood that R9 and R11 constituted a divalent radical -(CH2)3-.  

Allowable Subject Matter
Claims 1-8, 10-12 and 15-17 are allowed.  The subject matter of claim 9 would be allowable once the objection outlined above has been overcome.  The subject matter of claim 14 would be allowable once the objection and 112 rejection outlined above 
The key to the instant invention are the Markush groups of formula (I).  The prior art of record may be taken as a representative example of the closest prior art.  The compound of the prior art is excluded by proviso.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        2/8/2022